Citation Nr: 9904201	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Army 
from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for diabetes mellitus, 
and found that new and material evidence to reopen the claim 
for service connection for hypertensive cardiovascular 
disease had not been submitted.  


FINDINGS OF FACT

1. The claim for service connection for diabetes mellitus is 
not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2. By rating decision dated in December 1960, the RO denied 
service connection for hypertensive cardiovascular 
disease.  The veteran was properly notified of that 
decision under cover letter dated in December 1960.

3. Additional evidence submitted since the December 1960 RO 
decision, denying service connection for hypertensive 
cardiovascular disease, is either duplicative or 
cumulative of evidence previously submitted.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. Evidence received since the final December 1960 decision 
wherein the RO denied entitlement to service connection 
for diabetes mellitus is not new and material, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.156(a), 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records in November 1953, 
showed complaints of his heart "skipping a beat".  A chest 
X-ray examination in October 1953 reported left ventricular 
enlargement.  A follow-up chest X-ray in November 1953 showed 
apparent enlargement of the left ventricle, which was not as 
prominent as the earlier films and was within normal limits.  
An impression of a normal-sized heart was indicated.  The 
veteran was referred to a cardiologist.  

The veteran's separation medical examination dated in January 
1955 indicated no heart or vascular abnormalities and no 
abnormalities of the endocrine system.  

The veteran was hospitalized in May 1960 for systemic 
essential hypertension and epistaxis, secondary to 
hypertension.  

A VA examination was conducted in October 1960.  The examiner 
noted that the veteran was hospitalized at the VA hospital in 
Houston in May 1960, and that this was the veteran's first 
knowledge of hypertension.  The examiner indicated diagnoses 
of moderate arterial hypertension and hypertensive heart 
disease.  

By rating decision in December 1960, the RO denied the 
veteran's claims for service connection for hypertensive 
cardiovascular disease and residuals of rheumatic fever.  

The veteran was properly notified of this decision under 
cover letter dated in December 1960.  He did not timely 
perfect an appeal and the RO decision is final as to evidence 
of record at that time.  38 U.S.C. § 4005; 38 C.F.R. 
§ 3.104(a) (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for hypertension and heart problems in July 1997.  
The evidence, submitted since the final RO decision in 
December 1960, includes private treatment and hospitalization 
records and statements from the veteran.

The veteran was again hospitalized at the VA Hospital for 
hypertensive cardio-vascular disease in April 1961.  

Private treatment records from November 1983 to January 1989 
indicated diagnosis and treatment for diabetes.  The veteran 
was treated with insulin and medication.  In addition, a 
history of hypertension and diagnoses of coronary artery 
disease and possible neuropathy were indicated.  

Exercise testing in September 1987 showed an abnormal 
electrocardiogram (EKG) which was not significantly changed 
with exercise.  The examiner noted limited heart rate 
response to exercise, probably secondary to medications.  The 
stress test did not strongly suggest active coronary artery 
disease and the symptoms were somewhat atypical, as well.  In 
July 1988, N.P., M.D. indicated that the veteran had brittle 
type II diabetes with a history of widely fluctuating blood 
sugars.  The record also contains treatment records from 
D.D., M.D., who indicated that testing showed peripheral 
neuropathy, probably secondary to diabetes in December 1988.  

The veteran was hospitalized from December 1995 to January 
1996 due to right arm pain with EKG changes suspicious for 
ischemia.  Examination showed proliferative diabetic 
retinopathy with blepharitis in the left eye.  Final 
diagnoses of diffuse coronary artery disease, diabetes 
mellitus, hypertension, and silent ischemia were indicated.  




The veteran indicated that he had been on insulin since 1988 
and had been diagnosed with diabetes approximately ten years 
prior to that.  A left heart catheterization, performed while 
hospitalized, showed severe diffuse three vessel coronary 
disease and normal left ventricular function.  The examiner 
indicated that the veteran would be a poor candidate for 
bypass surgery in view of the diffuse nature of the 
atherosclerotic disease.  

In May 1996, the veteran was treated for active proliferative 
diabetic retinopathy in the right eye.  He returned for a 
follow-up examination in June 1996 and reported a history of 
diabetes mellitus for 27 years.  An impression of diabetes 
mellitus with a new tractional retinal detachment in the 
fovea, secondary to proliferative diabetic retinopathy of the 
right eye, was noted.  

By letter dated in April 1996, K.D.W., M.D., stated that the 
veteran had been having chest pains, which were not typical 
for angina.  Dr. K.D.W. indicated impressions of severe 
underlying coronary artery disease, diabetes, overweight and 
history of increased cholesterol.  

In August 1996, Dr. K.D.W. indicated that the veteran's 
vision had become more threatened, but he was not having much 
chest pain, only occasional vague discomfort.  Dr. K.D.W. 
indicated impressions of relatively stable cardiac disease 
with severe coronary artery disease and possible depression.  

In March 1997, the veteran complained of increased pressure 
in his chest, especially when upset.  Dr. K.D.W. indicated 
impressions of severe diffuse underlying coronary artery 
disease, left upper chest pain with emotional stress, 
probably angina, diabetes, and obesity.  


I.  Entitlement to service connection for 
diabetes mellitus.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases, such as diabetes mellitus and 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  


The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. 

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's diabetes mellitus is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, he is not competent to provide evidence or opinion 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 191);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran has submitted evidence of a 
current diagnosis of diabetes mellitus.  The record contains 
treatment records for diabetes and diabetic retinopathy in 
both eyes from November 1983 to the present.  

The veteran's service medical records contain no evidence of 
diabetes mellitus.  There is no evidence that the veteran's 
diabetes mellitus was manifest to a compensable degree during 
the initial post-service year presumptive period.  See, 38 
C.F.R. § 3.307, 3.309.  

During hospitalization in December 1995, the veteran 
indicated that he had been on insulin since 1988, and had 
been diagnosed with diabetes approximately ten years earlier, 
or twenty-three years after discharge from service.  At an 
examination in June 1996, the veteran reported a history of 
diabetes of 27 years, or fourteen years after discharge from 
service.  There is no competent medical evidence that the 
veteran was diagnosed with diabetes during service or that 
his current diabetes mellitus or diabetic retinopathy are 
related to any incident of active service.  Without evidence 
of in-service occurrence and a nexus between current 
symptomatology and service, the veteran's claim cannot be 
well grounded.  

The Board recognizes that the United States Court of Veterans 
Appeals (Court) has held that there is some duty to assist in 
the completion of an application for benefits under 
38 U.S.C.A. § 5103 (West 1991) even where the claim appears 
to be not well grounded.  Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 
(1995).  

In a statement in July 1998, the veteran requested his 
treatment records from the VA Medical Center in Houston.  He 
did not indicate that these records contained any medical 
evidence, which would support his claim for service 
connection for diabetes mellitus.  VA has satisfied its duty 
to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim, the 
doctrine of reasonable doubt does not apply to his case.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
hypertensive cardiovascular disease.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the U.S. Court of 
Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).





Analysis

In the instant case, the veteran has submitted evidence of 
current diagnosis, treatment and hospitalization for coronary 
artery disease and hypertension.  The medical evidence 
submitted does not indicate that the veteran's current 
condition is due to any incident of service.  The veteran was 
hospitalized for treatment of hypertensive cardiovascular 
disease in April 1961, more than five years after service.  

The veteran has presented no new evidence of in-service 
occurrence.  The evidence submitted since the December 1960 
RO decision does not establish that the veteran's 
hypertensive cardiovascular disease was manifest to a 
compensable degree within the initial post-service year 
presumptive period.  The veteran was treated by several 
physicians, but none indicated a nexus between his present 
symptomatology and any incident of service, including the 
abnormal X-ray findings considered by the RO prior to its 
December 1960 decision.  

Although the evidence submitted is new, in that it was not 
considered previously, it is cumulative of evidence already 
of record.  In the December 1960 rating decision, the RO 
recognized that the veteran had a current diagnosis of 
hypertensive cardiovascular disease and had been hospitalized 
for treatment of such.  The new evidence submitted merely 
repeats this diagnosis and details the condition's 
progression.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the June 
1998 Statement of the Case furnished the veteran with 
38 C.F.R. § 3.156, which remains unchanged by the decision of 
the Federal Circuit in Hodge.  




The Board is of the opinion that the veteran has not been 
prejudiced by its decision in this case.  He has not 
presented evidence that could be considered to be new and 
material under either pre-Hodge or post-Hodge jurisprudence.  
The veteran is not prejudiced by consideration of his claim 
under this standard without remand to the RO for initial 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  

In Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995),  the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  

As stated in the previous section, the veteran requested his 
treatment records from the VAMC in Houston.  He did not 
indicate that these records contained any evidence, which 
would support his claim to reopen.  

Thus, the Board again finds that VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for hypertensive 
cardiovascular disease, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

